Citation Nr: 0825918	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  02-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in March 2004 and February 2007. This 
matter was originally on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.

The Board notes that a service connection claim for a 
disability manifested by muscular ligamentous origins is 
raised by the record.  Specifically, the VA examiner who 
rendered a March 2007 opinion related the veteran's 
fibromuscular pains as a service-connected disability.  Thus, 
this matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected disability does not preclude 
him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2007 Remand, the Appeals 
Management Center (AMC) secured a medical opinion as to 
whether the service-connected disability has rendered the 
veteran unable to perform all kinds of substantially gainful 
employment and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's February 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in March 2006 
and March 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2004. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Entitlement to TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In the present case, service connection is currently 
established for polyarthritis rated as 20 percent disabling; 
thus the veteran fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a).  

When a claimant is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.  In 
determining whether the veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age 
may be considered.  38 C.F.R. § 4.19.

The Board finds that the competent clinical evidence of 
record does not establish that the veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disability.  In this regard, the record 
reflects that the veteran suffers from diabetes mellitus, 
hyperlipidemia, hepatitis C with normal liver enzymes, GERD, 
bilateral carpal tunnel syndrome, cervical degenerative disc 
disease, and depression.  In addition, a letter to the 
Railroad Retirement Board also noted that the veteran has 
significant vision problems including ambylopia secondary to 
exotropia with vision 20/200 and significant bilateral 
hearing loss.  The veteran is not service-connected for any 
of these problems.

The record indicates that the veteran's polyarthritis is 
manifested by osteoarthritis, established by x-ray findings 
of the distal interphalangeal joint (DIP) of the ring finger 
of the right hand, of the DIP joint of the index and long 
fingers of the left hand, and of the left acromioclavicular 
(AC) joint.  There is no evidence of arthritis, established 
by x-ray findings, of the veteran's cervical spine, right 
should, lumbar spine, hips, knees, ankles, or wrists.  

A medical opinion was requested as to whether the service-
connected disability had rendered the veteran unable to 
perform all kinds of substantially gainful employment.  The 
veteran's claims file was reviewed.  An opinion was rendered 
by B.A.L., P.A., which stated, "According to Dr. Kianis 
exam[,] he doesn't feel the patient has rheumatoid arthritis.  
But he does qualify that the patient has significant 
polyarthritis aches and pain most likely from fibromuscular 
origin and not from joints.  The joint would have shown 
extensive arthritic changes by this time.  His symptoms most 
likely are from muscular ligamentous origins.  This may be a 
disagreement of the actual diagnosis but the patients 
complaints of joint pain is the service connected disability.  
Based on the patient[']s history and exam I can note with 
some certainty that his condition does not afford many 
opportunities for substantially gainful employment."

The Board notes that the VA examiner did not state that the 
veteran's service-connected disability precluded all 
substantially gainful employment.  

The veteran asserts that he is unemployable due to his 
service-connected disability, but there is no indication that 
his polyarthritis alone precludes him from gainful 
employment.  The Board, therefore, concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  There is no evidence of anything 
out of the ordinary, or not average, in the veteran's 
situation as a result of his service-connected disability.  
His service- connected disability may affect his abilities to 
some degree, but there is no evidence that he is unable to 
perform some type of substantially gainful employment 
specifically as a result of it.  No medical professional has 
ever stated that the veteran's service-connected disability 
precludes him from obtaining or maintaining employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  As such, the benefit-
of-the- doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


